Title: To James Madison from Sylvanus Bourne, 2 July 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


2 July 1803, Baltimore. Has deferred his return to Amsterdam because of the “late agitated & unsettled position of the affairs of Europe.” Reliable reports state that “War … was renewed on the 16h Ulto an event which must materially affect” U.S. commerce. Doubts that Spain and the Netherlands will be able to maintain their neutrality, “as the connection of those Countries with France must inevitably draw them into the Contest.” The last war proved the importance of the port of Emden in Prussia for U.S. trade with the Netherlands. Suggests that a commercial agent be appointed for that place and recommends P.J. Abegg for the post “as one meriting confidence.” Should the president “think fit to make the appointment mentioned,” Bourne could carry the commission with him. Will remain in Baltimore “for a time.” Would welcome a “temporary agency or Commission” in Europe, should events there dictate a change in his public service.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.; docketed by Wagner as received 5 July.



   
   A full transcription of this document has been added to the digital edition.

